Kosicki, J.
(concurring). I agree with the majority that the statute, § 17-116, has no application to the plaintiffs in this case. It appears to be limited to contracts with eleemosynary institutions; this would not include noncharitable organizations or individuals who might enter into contracts for annuities or provision for future support, furnished either in money or in kind. In the present case, it is obvious that the plaintiffs had undertaken full support of their mother in return for the conveyance, and they also undertook to discharge thereby the other brothers and sisters who might otherwise be liable. They took the risk and cannot now be heard to say that they miscalculated the risk and should not be held to their bargain.